Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 03/22/2022. Claims 1 and 8 were amended by these communications.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Eunhee Park (Registration No. 42,976) on 06/06/2022. Applicant agreed to include the dependent claims 2, 7, 9, and 14 into the independent claims 1 and 8 to distinguish over prior art.

The application has been amended as follows:
1.  (Currently Amended) A computer-implemented method for an event check-in, comprising:
setting up and managing an event, by a processor;
registering, by the processor, a user physically present at the event and obtaining an identity of the user and information for the user;
automatically registering, by the processor, items associated with the user, wherein a tag is attached to each item associated with the user, the tag containing information regarding the item, wherein the information regarding the item is received from a tag reader automatically reading the tag attached to each item to associate each item with the user;
storing, by the processor, event-user-item (EUI) information in an EUI database, the EUI information including the identity of the user, the information for the user, and the information regarding the items associated with the user; and
analyzing, by the processor, the EUI information to provide item preferences and trend analysis, the trend analysis identifying trending of the items at different events and locations, wherein the trend analysis identifies at least a trend of a particular item at a particular physical event at a particular geographic region as registered and stored in the EUI database,
wherein the automatically registering items further includes automatically identifying the items associated with the user by using automatic image recognition,
the method further comprising providing an application programming interface for allowing data consumers to access the EUI database.

2.  (Canceled) 

3.  (Original) The computer-implemented method of claim 1, wherein the user is registered with a mobile app.

4.  (Original) The computer-implemented method of claim 1, wherein the user is registered with a kiosk.

5.  (Canceled) 

6.  (Original) The computer-implemented method of claim 1, further comprising providing a user interface for querying information from the EUI database.

7.  (Canceled) 

8.  (Currently Amended) A computer program product, the computer program product comprising:
one or more non-transitory computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to set up and managing an event;
program instructions to register a user physically present at the event, the program instructions to register obtaining an identity of the user and information for the user; and
program instructions to automatically register items associated with the user, wherein a tag is attached to each item associated with the user, the tag containing information regarding the item, the program instructions to automatically register items including program instructions of a tag reader to automatically read the tag attached to each item to associate each item with the user;
program instructions to store event-user-item (EUI) information in an EUI database, the EUI information including the identity of the user, the information for the user, and the information regarding the items associated with the user; 
program instructions to analyze the EUI information to provide item preferences and trend analysis, the trend analysis identifying trending of the items at different events and locations, wherein the trend analysis identifies at least a trend of a particular item at a particular physical event at a particular geographic region as registered and stored in the EUI database;
wherein the program instructions to automatically register items further includes program instructions to automatically identify the items associated with the user by using automatic image recognition;
program instructions to provide an application programming interface for allowing data consumers to access the EUI database.

9.  (Canceled) 

10.  (Original) The computer program product of claim 8, wherein the user is registered with a mobile app.

11.  (Original) The computer program product of claim 8, wherein the user is registered with a kiosk.

	12.  (Canceled) 

13.  (Original) The computer program product of claim 8, further comprising program instructions to provide a user interface for querying information from the EUI database.

14.  (Canceled) 

15.  (Previously Presented) The computer program product of claim 8, further comprising program instructions to offer items to the user identified as relevant to the event by the program instructions to analyze the EUI information stored in the EUI database.

16.  (Currently Amended) The method of claim 1, further comprising offering items to the user identified as relevant to the event


Status of Claims
Claims 1, 3-4, 6, 8, 10-11, 13, and 15-16 are pending.
Claims are 1, 8, and 16 currently amended; claims 2, 5, 7, 9, 12, and 14 have been added.
Claims 1, 3-4, 6, 8, 10-11, 13, and 15-16 are allowed. 

Allowable Subject Matter
Claims 1, 3-4, 6, 8, 10-11, 13, and 15-16 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 (signal per se) rejection, rejection has withdrawn in light of amendment. Accordingly, 35 U.S.C. 101 rejection is withdrawn.
With respect to the double patenting rejections for claims 1-4, 6-11, and 13-16, rejections have withdrawn in light of amendment. Accordingly, double patenting rejections are withdrawn.
With respect to the 35 USC 103 rejections, none of the prior art of record, taken individually or in any combination, teach, inter alia,
1.  (Currently Amended) A computer-implemented method for an event check-in, comprising:
setting up and managing an event, by a processor;
registering, by the processor, a user physically present at the event and obtaining an identity of the user and information for the user;
automatically registering, by the processor, items associated with the user, wherein a tag is attached to each item associated with the user, the tag containing information regarding the item, wherein the information regarding the item is received from a tag reader automatically reading the tag attached to each item to associate each item with the user;
storing, by the processor, event-user-item (EUI) information in an EUI database, the EUI information including the identity of the user, the information for the user, and the information regarding the items associated with the user; and
analyzing, by the processor, the EUI information to provide item preferences and trend analysis, the trend analysis identifying trending of the items at different events and locations, wherein the trend analysis identifies at least a trend of a particular item at a particular physical event at a particular geographic region as registered and stored in the EUI database,
wherein the automatically registering items further includes automatically identifying the items associated with the user by using automatic image recognition,
the method further comprising providing an application programming interface for allowing data consumers to access the EUI database.

The prior art references most closely resembling the Applicant’s claimed invention Werner et al. (US Pub. No. 2014/0224867) in view of Sherman et al. (US Pub. No. 2015/0120386).
Werner et al. discloses the timeline module 542 uses the item and user identifiers to obtain relevant item information 560 and check-in information 576. For example, relevant item information may include description and images of the item and relevant check-in information may include the events (e.g., times and places) where the item has been checked in. User information 564 may be obtained through various mechanisms. Users may expressly input and provide the user information through a website application. For example, a website or application may enable a user to create and manage a user profile or account that is incorporated into the user information data store 564. The item associated with a smart tag encoded with an item identifier that identifies the item, the smart tag configured to transmit the item identifier to a device positioned proximate to the smart tag. A user positions a smart tag of an item proximate to a smart-tag reader, and at 2208 the smart-tag reader obtains from the smart tag check-in data for the item. Storing, accessing, and/or retrieving data, which may include any combination and number of data servers, databases (See paras [0007], [0052], [0063]-[0065], [0076], [0130], [0153], [0157], [0174]).
However the system in Werner does not explicitly analyzing, by the processor, the EUI information to provide item preferences and trend analysis, the trend analysis identifying trending of the items at different events and locations, wherein the trend analysis identifies at least a trend of a particular item at a particular physical event at a particular geographic region as registered and stored in the EUI database, wherein the automatically registering items further includes automatically identifying the items associated with the user by using automatic image recognition, comprising providing an application programming interface for allowing data consumers to access the EUI database.
Moreover, neither Werner et al., nor Sherman et al. disclose wherein the automatically registering items further includes automatically identifying the items associated with the user by using automatic image recognition, comprising providing an application programming interface for allowing data consumers to access the EUI database.
Sherman et al.  discloses the analysis module 302 may include a product identifier (e.g., product name, model or serial number, or other numerical identifier) that identifies the product that is the subject of the purchase intent of the user. Merchants offering products that are trending (according to the social network activity) may be provided a recommendation to increase their stock of the trending products. The communicating of the additional message to the user may comprise determining the physical location of the user, and locating one or more local retailers ( e.g., physical brick and mortar locations) that are proximal to the user and offer the product. Further, the application server 122 may access the inventory information of the one or more local retailers ( e.g., hosted by one or more third party servers 114) and determine that the one or more local retailers have the product in stock. The shopping cart modules 210 may facilitate the transactions by automatically finding the products in the electronic shopping cart across at least one or all of a predefined set of vendors, a comparison shopping site, an auction site, etc. (See paras [0015], [0017], [0032], [0043], [0060], and [0066]).
Moreover, since the specific combination of claim elements the automatically registering items further includes automatically identifying the items associated with the user by using automatic image recognition, comprising providing an application programming interface for allowing data consumers to access the EUI database recited in claims 1 and 8 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a combination of Werner et al. and Sherman et al., and/or any other additional reference(s) would be improper to teach the claimed invention.
While the teachings of Werner et al. and Sherman et al. separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
06/09/2022